An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1256
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 1 July 2014


STATE OF NORTH CAROLINA

      v.                                      Buncombe County
                                              Nos. 12 CRS 50549-50
WILLIAM LEVI GILL



      Appeal by Defendant from judgment entered 18 July 2013 by

Judge Richard L. Doughton in Buncombe County Superior Court.

Heard in the Court of Appeals 23 June 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Adam M. Shestak, for the State.

      Wait Law, P.L.L.C., by Kerri L. Sigler, for Defendant.


      STEPHENS, Judge.


      Defendant William Levi Gill appeals from a judgment entered

upon revocation of probation and activation of his suspended

sentence.     We affirm.

      On 22 May 2012, Defendant pled guilty to possession with

intent to sell and deliver marijuana and maintaining a dwelling

used for keeping and selling a controlled substance.                    The trial
                                              -2-
court   sentenced        Defendant       to     6   to    17     months      imprisonment,

suspended the sentence, and placed him on supervised probation

for 24 months.

    On     5    March    2013,       Defendant’s     probation         officer     filed    a

report alleging that Defendant had violated his probation by:

(1) failing to make required monetary payments, (2) failing to

pay his supervision fee, and (3) being “convicted of:                              reckless

driving to endanger – 12CR702190[.]”                          The trial court held a

probation violation hearing on 18 July 2013.                          Defendant, through

counsel,       “denie[d]      the     willfulness        of     the    money     [sic]    but

admit[ted]      the     new    conviction.”              When    the    court     asked    if

Defendant      admitted       the    three     alleged        violations,       Defendant’s

counsel stated that Defendant willfully violated, “3, but not 1

and 2.”     The probation officer testified that Defendant had not

paid on his monetary obligations.                    Defendant testified that he

“got in a collision with another vehicle” and received a ticket

for reckless driving.               Defendant informed the court, “I’ve done

everything for probation that I’ve been asked except for the

reckless driving.”            By judgment entered 18 July 2013, the trial

court     found       Defendant       willfully          violated      the      terms     and

conditions of his probation, revoked Defendant’s probation, and

activated Defendant’s original sentence.                       Defendant appeals.
                                     -3-
       Defendant contends the trial court erred when it revoked

his probation and activated his original sentence.              We disagree.

       At a probation violation hearing, the evidence need only

“reasonably satisfy the [trial court] in the exercise of [its]

sound discretion that the defendant has willfully violated a

valid condition of probation or that the defendant has violated

without lawful excuse a valid condition upon which the sentence

was suspended.”    State v. Hewett, 270 N.C. 348, 353, 154 S.E.2d

476, 480 (1967).     Defendant advances arguments that his failure

to comply with the monetary conditions of his probation was not

willful.    However, those alleged violations could not serve as

grounds to revoke Defendant’s probation under the circumstances

presented here.      Under the Justice Reinvestment Act (“JRA”),

probation   is   subject   to   revocation       only   when   a    probationer

“[c]ommit[s] [a] criminal offense[,]” “abscond[s] by willfully

avoiding    supervision[,]”     or   has    been   subject     to    two   prior

periods of “Confinement in Response to Violation.”                    See N.C.

Gen. Stat. § 15A-1344(a) (2013)            (“The court may only revoke

probation for a violation of a condition of probation under G.S.

15A-1343(b)(1) or G.S. 15A-1343(b)(3a), except as provided in

G.S.   15A-1344(d2).”).    Thus,     we   need   not    consider    Defendant’s

assertions of error in the court’s findings of fact as to those
                                         -4-
violations.

       Regarding     his    reckless      driving     conviction,          which    did

subject him to revocation of probation under the JRA, see id.,

Defendant     argues    that     no     competent    evidence        supported       the

finding of this willful violation.                However, Defendant, through

counsel,     twice     admitted       violating     the     conditions       of     his

probation by being convicted of reckless driving to endanger.

More   importantly,        Defendant    personally       admitted     that    he    was

convicted of reckless driving and offered no excuse or lack of

willfulness    for     committing       the    criminal    offense.         This    was

competent evidence to support the court’s finding that Defendant

willfully    committed       a   criminal      offense    in   violation      of    his

probation.

       Defendant also argues that the trial court did not make

sufficient findings of fact to support its judgment revoking his

probation.    We are not persuaded.

       In its written judgment, using form AOC-CR-607, entitled

“JUDGMENT AND COMMITMENT UPON REVOCATION OF PROBATION — FELONY

(STRUCTURED    SENTENCING)       (For    Revocation       Hearings    On    Or     After

Dec. 1, 2011),” the trial court found:               (1) the violation report

was incorporated by reference; (2) a hearing was held and, “by

the evidence presented, the [c]ourt is reasonably satisfied in
                                       -5-
its discretion that [D]efendant violated each of the conditions

of [D]efendant’s probation as set forth below[;]” (3) Defendant

violated paragraphs “1-3 of the Violation Report or Notice dated

3/5/2013[;]”    and     (4)   the    court    had    the   authority    to   revoke

Defendant’s probation under the JRA “for the willful violation

of the condition(s) that he/she not commit any criminal offense,

G.S. 15A-1343 (b)(1), . . . as set out above.”                     These findings

are   more   than   adequate    to    support       revocation    of   Defendant’s

probation pursuant to sections 15A-1343(b)(1) and 15A-1344(a).

State v. Henderson, 179 N.C. App. 191, 197, 632 S.E.2d 818, 822

(2006) (holding       findings of fact         on a      pre-printed form      were

sufficient to support probation revocation).                     Accordingly, the

judgment     revoking    Defendant’s         probation     and    activating   his

sentence is

      AFFIRMED.

      Judges HUNTER, ROBERT C., and ERVIN concur.

      Report per Rule 30(e).